There is substantial evidence in the record to support the conclusion by the Workers’ Compensation Board that claimant contracted his disease while in the employment of a previous employer and that the condition was ongoing since 1971 (see, Matter of Garafolo v Arms Hills Supermarkets, 74 AD2d 681). The Board therefore properly determined that the claim of disablement as of 1981 was barred by Workers’ Compensation Law former § 40 because claimant contracted the disease more than 12 months prior to the date of disablement (see, supra).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.